ORDER
Considering the Motion for Interim Suspension filed by the Office of Disciplinary Counsel pursuant to Supreme Court Rule XIX, § 19:
IT IS ORDERED that Albert Love Boudreau, Jr. be and he hereby is suspended from the practice of law pursuant to Rule XIX, § 19, pending further orders of this court.
IT IS' FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Rule XIX, § 11 and § 19.
/s/ Harry T. Lemmon
Justice, Supreme Court of Louisiana
CALOGERO, C.J., not on panel. Rule IV, Part II, § 3.